Title: To Thomas Jefferson from Bernard Peyton, 15 February 1825
From: Peyton, Bernard
To: Jefferson, Thomas

Dr Sir,Richd
15 Feby 1825I have the pleasure to announce to you the safe arrival of the Competitor, in James River, with the Professors on Board, who we expect up in tomorrow’s Steamboat—I shall expedite & facilitate their movement to Albemarle, all possible, where I have no doubt they are as anxious to arrive, as you are to receive them—Agreeable to your suggestion, I wrote to the President in Nov. last a polite note asking the favor of the return of such letters as he had recd in my behalf for the office of P. M. here—the other day I recd a letter from him enclosing about half of them, amongst which I do not find yours, so that I suppose the balance are mislaid or lost, as I presume there could be no object whatever in retaining them.You have no doubt seen, that Q. is our ruler for the next 4 years, a bad omen I fear for the Citizens of the Old Dominion—With sincere regard Dr SirYours Truly & everBernard Peyton